                          1:17-cr-10050-JBM-JEH # 30                                        Page 1 of 1                                                       E-FILED
✎AO 187 (Rev. 7/87) Exhibit and Witness List                                                                             Wednesday, 09 January, 2019 03:25:41 PM
                                                                                                                                    Clerk, U.S. District Court, ILCD
                                                 UNITED STATES DISTRICT COURT
                                 Central                                               DISTRICT OF                                        Illinois


                                      USA
                                                                                                                 EXHIBIT AND WITNESS LIST
                                        V.
                            Mark P. Barnwell                                                                           Case Number: 17-10050-001

PRESIDING JUDGE                                                    PLAINTIFF’S ATTORNEY                                      DEFENDANT’S ATTORNEY
 Joe B. McDade                                                      Ron Hanna/William Grady                                   Karl Bryning
TRIAL DATE (S)                                                     COURT REPORTER                                            COURTROOM DEPUTY
 1/9/2019                                                           J. Johnson                                                R. Knox
 PLF.      DEF.         DATE
                                       MARKED ADMITTED                                                   DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.        OFFERED

   1                   1/9/2019           Yes           Yes         14 pg. document presented during sentence recommendation




* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                     Page 1 of    1   Pages
